At the threshold of these cases we are confronted with the right of appellant to have them reviewed in this court. Its lands had been sold for taxes, purchased by the township, and bills had been filed in the Court of Chancery by the township to foreclose the equity of redemption of the owner. Answers were filed setting up invalidity of the tax sales and under chapter 202 of the laws of 1925 (page 480) proceedings were stayed in that court to permit the owner to apply to the Supreme Court for writs ofcertiorari to review the legality of the tax sales.
Application for such writs was made to a justice of the Supreme Court, his allocatur was given and the writs issued. Thereafter, and before return to the writs had been made, notice was given by counsel for the township of a motion to vacate theallocatur previously allowed. This motion was granted without prejudice to the right of appellant to apply to the Supreme Court. From the order granting the motion to vacate theallocatur in each case, these appeals are taken. *Page 222 
Without entering into the questions involved in the sales proceedings we are of opinion that the appellant is without standing in this court. The power to grant writs of certiorari, with a single exception, resides inherently in the Supreme Court, and is discretionary in character. It is a power that can neither be withdrawn from it by legislative authority nor conferred on other tribunals. Green v. Heritage, 64 N.J.L. 571. That both its allowance and the withdrawal of allocatur for its issue are discretionary is, we think, demonstrated by the research and reasoning of Mr. Justice Minturn in the case ofWinegrath v. Fairview, 77 Id. 448; a discretion that cannot be reviewed in this court.
The appeals are dismissed, with costs.